DETAILED ACTION
The instant application having Application No. 16/408,820 filed on 5/10/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 5/10/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. USPGPub 2020/0089020 (hereafter Lee).
Regarding claim 1, Lee teaches (Figs. 2 and 4) “An optical element driving mechanism (Fig. 2), comprising: 
a fixed part (100, 400); 
a movable part (200, 300, 500), movably connected to the fixed part, comprising: 
a holder (bobbin 200a), carrying an optical element (lens module), comprising a surface (top surface of 200a in Fig. 4), a sidewall facing the optical element (inner wall in Fig. 4) and a holder groove (first reception groove 213a) disposed at a junction of the surface and the sidewall (see position in Fig. 4); 
a holder stopper (210a, paragraph 176) protruding from the surface along an optical axis of the optical element to limit a range of motion of the holder (see Fig. 4,  paragraph 176 “to mechanically restrict an optical axis direction movement of the bobbin”); and 
a driving assembly (coil 220a, magnet 320) driving the movable part to move relative to the fixed part (this is what coils and magnets in driving parts do).” 

Regarding claim 2, Lee teaches “wherein the movable part further comprises a first elastic element (500a) disposed on the surface (see Fig. 11), and the first elastic element is flexible along the optical axis (given the movement of the bobbin is along the optical axis, the elastic element attached to it must be flexible along the optical axis).”

Regarding claim 7, Lee teaches “wherein the holder further comprises a stopping portion (portions of the stopper, paragraph 176, facing the outer circumference and downwards, most easily seen in Fig. 9), and the driving assembly comprises a driving coil (coil 220a), a part of the driving coil is in 

Regarding claim 12, Lee teaches “An optical element driving mechanism (Fig. 2), comprising: 
a fixed part (100, 400); 
a movable part (200, 300, 500), movably connected to the fixed part, carrying an optical element (lens) and comprising: 
a first elastic element (500a); 
a frame (housing 310), connected to the first elastic element (see Fig. 11), comprising: 
a frame body (310); a positioning assembly (lug 313, of which 24 can be seen in Fig. 5), disposed on the frame body, protruding along an optical axis of the optical element (see Fig. 5) and fixing the first elastic element (see Fig. 11); and 
a first groove (groove between lugs 313), accommodating a part of the first elastic element (see Fig. 11); and 
a frame stop assembly (rectangular vertical protrusions in Fig. 5), protruding along the optical axis and limiting a range of motion of the movable part (this is what those protrusions will do); and 
a driving assembly (magnets 320, coils 220a, 220b), driving the movable part to move relative to the fixed part (that’s what the magnets and coils do), wherein a length of the frame stop assembly in a direction of the optical axis is greater than a length of the positioning assembly in the direction of the optical axis (see Fig. 11, the rectangular protrusions vertically protrude further than the lugs holding the elastic do).”

Allowable Subject Matter
Claims 3-6, 8-11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to teach or reasonably suggest “further comprising a circuit component disposed on the holder, wherein the circuit component overlaps the first elastic element when observed along the optical axis” when taken in context of the claim as a whole. 
Regarding claim 4, the prior art fails to teach or reasonably suggest “wherein the first elastic element comprises: a string connection portion elastically flexible along the optical axis; an electrical connection portion connected to the holder; and a holder connection portion located between the string connection portion and the electrical connection portion, connected to the holder” when taken in context of the claim as a whole. 
Regarding claim 5, the prior art fails to teach or reasonably suggest “further comprising a damping member, wherein the holder further comprises a protruding portion, the driving assembly comprises a driving coil, the driving coil is in contact with the protruding portion, and the damping member is disposed on the protruding portion” when taken in context of the claim as a whole. 
Regarding claim 6, claim 6 depends on claim 5, and is allowable for at least the reason stated supra.  
Regarding claim 8, the prior art fails to teach or reasonably suggest “wherein the fixed part comprises: a metallic base, comprising a metallic base side; and a circuit plate, disposed on the metallic base, comprising: a plate electrical connecting portion; an insulated portion disposed between the plate electrical connecting portion and the metallic base; and a circuit plate side in contact with the metallic base side” when taken in context of the claim as a whole. 
Regarding claim 9, the prior art fails to teach or reasonably suggest “wherein the movable part further comprises a frame, and the driving assembly comprises a driving magnetic element, wherein the frame comprises a frame body and a metallic framework, the metallic framework is disposed in the frame body, and the metallic framework is located between the frame body and the driving magnetic element” when taken in context of the claim as a whole. 
Regarding claims 10 and 11, claims 10 and 11 depend on claim 9 and are allowable for at least the reasons stated supra.  
Regarding claim 13, the prior art fails to teach or reasonably suggest “further comprising an adhesive, wherein the movable part further comprises a second elastic element, the frame body comprises a frame groove, and the driving assembly comprises a driving magnetic element, wherein the frame groove is adjacent to the second elastic element and the driving magnetic element, and the adhesive is disposed in the frame groove to fix the second elastic element and the driving magnetic element to the frame body” when taken in context of the claim as a whole. 
Regarding claims 14 and 15, claims 14 and 15 depend from claim 13 and are allowable for at least the reasons stated supra.  
Regarding claim 16, the prior art fails to teach or reasonably suggest “wherein the movable part further comprises a holder elastically connected to the frame body, and the driving assembly comprises: a driving magnetic element disposed on the frame body; wherein the frame further comprises a first side-stop mechanism facing the holder to limit a range of motion of the holder in a direction perpendicular to the optical axis; the driving magnetic element comprises a second side-stop mechanism facing the holder to limit the range of motion of the holder in the direction perpendicular to the optical axis” when taken in context of the claim as a whole. 
Regarding claim 17, the prior art fails to teach or reasonably suggest “wherein the fixed part comprises: a metallic base, comprising a metallic base side; and a circuit plate, disposed on the metallic 
Regarding claim 18, claim 18 depends on claim 17 and is allowable for at least the reasons stated supra. 
Regarding claim 19, the prior art fails to teach or reasonably suggest “wherein the frame further comprises a metallic framework, the driving assembly comprises a driving magnetic element, the metallic framework is disposed in the frame body, and the metallic framework is located between the frame body and the driving magnetic element” when taken in context of the claim as a whole. 
Regarding claim 20, claim 20 depends on claim 19 and is allowable for at least the reasons stated supra. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. USPGPub 20180343369 “Lens Driving Unit, Camera Module, and Optical Instrument”
Cho et al. USPGPub 20160109719 “Lens Moving Apparatus”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872